DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2022 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 03/18/2022 are acknowledged and have been fully considered. Claim 29 has been amended; claims 1, 9-17 and 26-28 have been canceled; no claims have been added or withdrawn. Claims 2-8, 18-25 and 29-35 are now pending and under consideration.

Applicant's arguments on pages 5-7 of the remarks with regard to the prior art rejection of independent claim 29 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0254259 to Johnson et al. in view of U.S. 
Applicant asserts on pages 5-7 of the remarks that the rejection of independent claim 29 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0254259 to Johnson et al. in view of U.S. Patent Application Publication No. 2011/0289906 to Morley et al. cannot be maintained in view of the amendments to the claim because: (A) “[there] is no discussion in Morley of utilizing an HHO gas (or a mixture of an HHO gas derived from electrolysis of water)--much less injecting an HHO gas along with a hydrocarbon fuel into a burner of a DPF to generate heat that is then transferred to an exhaust stream” (see page 6 of the remarks), (B) “[there] is no teaching or suggestion in Morley and/or Morley combined with Johnson of combusting a second quantity of diesel fuel in the presence of a second quantity of HHO gas mixture in a regeneration burner of a diesel particulate filter (DPF) regenerator system to generate heat that is then transferred to the engine exhaust” (see page 6 of the remarks), and (C) “it is noted that Morley pre-dates Johnson—meaning at the time of filing of Johnson it was already known to have fuel and an air introduced into a burner for a DPF [and it] should be noted that the aim of Morley is not to teach anything new in this regard, but just to discuss a smaller version for the reasons set forth in Morley” (see page 6 of the remarks).
Firstly, in response to Applicant's argument based upon the age of the references [i.e., Applicant’s argument “(C)”], contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. See In re Wright, 569 
As discussed in detail by the prior art rejection of claim 29 in the preceding final Office Action (and in this non-final Office Action): although Johnson teaches inclusion of a diesel particulate filter (DPF) together with the internal combustion engine, and routing exhaust gas from the internal combustion to the DPF (as discussed by at least ¶ 0050 & 0139 of Johnson), and although Johnson teaches routing hydrocarbon emissions (which necessarily includes a second quantity of diesel fuel), via the exhaust gas, to the DPF (as discussed by at least ¶ 0006-0007, 0050, 0130 & 0138-0139 of Johnson), Johnson appears to lack a clear teaching as to whether the method further comprises combusting the second quantity of diesel fuel in the presence of a second quantity of HHO gas mixture, which comprises a mixture of hydrogen and oxygen, in a regeneration burner of a DPF regenerator system to generate heat, and transferring the heat to engine exhaust. Johnson also appears to lack a clear teaching as to whether the second quantity of HHO gas mixture is derived from the electrolysis of the aqueous electrolyte solution.
As also discussed in detail by the prior art rejection of claim 29 in this non-final Office Action (and as essentially discussed in detail by the prior art rejection of claim 29 in the preceding final Office Action): Morley teaches that hydrogen and oxygen (e.g., “HHO gas”) are injected, such as via a single injector 36 (36d), so as to form a mixture having a quantity (e.g., “second HHO gas mixture”) in a regeneration unit 26 (26d) (e.g., “DPF regenerator system”) upstream of a diesel particulate filter (DPF) 32 of an engine 12, and combusts the quantity of the mixture of hydrogen and oxygen, in presence of exhaust gas via at least apertures 149, in a primary combustion chamber 68 (68d) and/or a second combustion chamber 146 via a first igniter 42 (42d) and/or a second igniter 148 (e.g., “regeneration burner” in combination), to generate heat and transfer the generated heat to the exhaust gas to increase exhaust temperature to enable regeneration of the DPF 32 to ensure proper operation of the DPF 32 (as depicted by at least Figs. 1 & 8 and as discussed by at least ¶ 0003-0007, 0025-0031 & 0041 of Morley).
Put differently, Morley teaches delivering a quantity of HHO gas mixture, which comprises a mixture of hydrogen and oxygen (together definable as “a second quantity of HHO gas mixture”), which comprises a mixture of hydrogen and oxygen, as an alternative to delivering a quantity of mixture including hydrocarbon fuel, in a regeneration burner of a DPF regenerator system to generate heat via combustion in the regeneration burner, and transferring the heat to engine exhaust. As additionally discussed in detail by the prior art rejection of claim 29 in this non-final Office Action (and as essentially discussed in detail by the prior art rejection of claim 29 in the preceding final Office Action): it would have been obvious to one having ordinary skill in combusting the second quantity of diesel fuel in the presence of a second quantity of HHO gas mixture in a regeneration burner of a DPF regenerator system to generate heat, and transferring the heat to engine exhaust to beneficially regenerate the DPF via transferring the heat generated through combustion of the second quantity of the HHO gas mixture, together with the diesel fuel present in the hydrocarbon emissions of the exhaust gas, in the regeneration burner of the DPF regenerator system to increase exhaust temperature to enable regeneration of the DPF to ensure proper operation of the DPF.
Next, in response to Applicant’s argument “(A),” the examiner respectfully disagrees. As previously discussed in detail by at least pages 3-6 of the non-final Office Action mailed 07/09/2021, a mixture of hydrogen and oxygen, as combined and injected by the injector 36 of the regeneration unit 26 of Morley, is properly definable as an “HHO gas mixture.” Also, as discussed in detail by the prior art rejection of claim 29 in this non-final Office Action (and as essentially discussed in detail by the prior art rejection of claim 29 in the preceding final Office Action): while Johnson appears to lack a clear teaching as to whether the second quantity of HHO gas mixture is derived from the electrolysis of the aqueous electrolyte solution by virtue of Johnson appearing to lack a clear teaching as to whether the method comprises combusting the second quantity of diesel fuel in the presence of the second quantity of HHO gas mixture, Johnson does teach that a first quantity of HHO gas mixture is derived from electrolysis of an aqueous electrolyte solution and that the first quantity of HHO gas mixture comprises a mixture of hydrogen and oxygen (as discussed by at least ¶ 0014-0081 & 
As discussed in detail above, Johnson teaches routing hydrocarbon emissions (which necessarily includes a second quantity of diesel fuel), via exhaust gas routed from the internal combustion engine, to a DPF, and the modification of the method of Johnson with the teachings of Morley to include combusting the second quantity of diesel fuel in the presence of a second quantity of HHO gas mixture in a regeneration burner of a DPF regenerator system to generate heat, and transferring the heat to engine exhaust would beneficially regenerate the DPF of Johnson via heat generated 
Finally, in response to Applicant’s argument “(B),” the examiner respectfully disagrees. Applicant’s remarks appear to ignore the detailed citations, interpretations and rationales of the prior art rejection of claim 29 in the preceding final Office Action, as the prior art rejection of claim 29 in the preceding final Office Action directs attention to diesel fuel present in hydrocarbon emissions of exhaust gas of the internal combustion engine of Johnson. Therefore, it cannot be merely said that Johnson routes an engine exhaust stream to a DPF because Johnson clearly teaches routing diesel fuel (e.g., “a second quantity of diesel fuel”) in the engine exhaust stream to the DPF. Again, the modification of the method of Johnson with the teachings of Morley to include combusting the second quantity of diesel fuel in the presence of a second quantity of HHO gas mixture in a regeneration burner of a DPF regenerator system to generate heat, and transferring the heat to engine exhaust would beneficially regenerate the DPF of Johnson via heat generated through combustion of the second quantity of the HHO gas mixture [the mixture of hydrogen and oxygen, as combined and injected by the injector 36 (36d) of the regeneration unit 26 (26d) of Morley], together with the diesel fuel present in the hydrocarbon emissions of the exhaust gas of Johnson, in the 
Applicant also asserts on page 5 of the remarks that:

    PNG
    media_image1.png
    205
    632
    media_image1.png
    Greyscale

The examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Firstly, a quantity of a mixture of hydrogen and oxygen is unmistakably a quantity of HHO gas mixture, regardless of a source of the quantity of the mixture of hydrogen and oxygen. Next, as discussed in detail above, as discussed in detail by the prior art rejection of claim 29 in the preceding final Office Action, as discussed in detail below in this non-final Office Action: while Johnson appears to lack a clear teaching as to whether the second quantity of HHO gas mixture is derived from the electrolysis of the aqueous electrolyte solution by virtue of Johnson appearing to lack a clear teaching as to whether the method comprises combusting the second quantity of diesel fuel in the presence of the second quantity of HHO gas mixture, Johnson does teach that a first quantity of HHO gas mixture is derived from 
Lastly, Applicant asserts on page 5 of the remarks that:

    PNG
    media_image2.png
    209
    641
    media_image2.png
    Greyscale

The examiner respectfully disagrees. It is unmistakable that the first quantity of diesel fuel is combusted in the step of “combusting a first quantity of diesel fuel in the presence of a first quantity of HHO gas mixture,” and it is unmistakable that residual 

Claim Objections
Claims 2, 18, 29, 31 and 33 are objected to because of the following informalities:
Claim 2 recites “an aqueous electrolyte solution” in line 2, which should be amended to instead recite --[[an]] the aqueous electrolyte solution-- for consistency and proper antecedent basis with “an aqueous electrolyte solution” in line 10 of claim 29.
Claim 18 recites “the portion of the introduced HHO gas” in lines 1-2, which should be amended to instead recite –the introduced portion of the first quantity of the HHO gas mixture-- for consistency and proper antecedent basis with “a first quantity of HHO gas mixture” in lines 3-4 of claim 29 and “a portion of the first quantity of HHO gas is introduced” in lines 1-2 of claim 33.
Claim 29 recites “diesel fuel” in line 5, which should be amended to instead recite --the diesel fuel-- for consistency and proper antecedent basis with “diesel fuel” in line 3 of the claim.
Claim 29 recites “HHO gas mixture” in line 6, in line 9, in lines 9-10, and twice in line 11, which should be amended to instead recite --the HHO gas mixture -- for consistency and proper antecedent basis with “HHO gas mixture” in lines 3-4 of the claim.
Claim 31 recites “a generator set engine” in line 3, which should be amended to instead recite --[[a]] the
Claim 33 recites “the first quantity of HHO gas” in lines 1-2, which should be amended to instead recite --the first quantity of the HHO gas mixture-- for consistency and proper antecedent basis with “a first quantity of HHO gas mixture” in lines 3-4 of claim 29.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 18-25 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0254259 to Johnson et al. (hereinafter: “Johnson”) in view of U.S. Patent Application Publication No. 2011/0289906 to Morley et al. (hereinafter: “Morley”).
Note: independent claim 29 has improperly arranged in order after claims 2-8 and 18-25, which each depend from claim 29, such that claim 29 has also been addressed by the instant Office Action out of order and prior to addressing claims 2-8, 18-25 and 30-35, which all depend from claim 29. Also, note that claim 18 has been improperly amended to depend from new claim 33, which depends from claim 29, such that claim 18 has also been addressed by the instant Office Action out of order and subsequent to addressing claim 33.
With respect to claim 29, Johnson teaches a method for increasing fuel economy of an internal combustion engine [the claim phrase “for increasing fuel economy of an internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (see: MPEP 2111.02); nevertheless, as depicted by at least Figs. 4, 6 & 7 and as discussed by at least ¶ 0040], comprising: combusting a first quantity of diesel fuel in the presence of a first quantity of HHO gas mixture (as discussed by at least ¶ 0006-0007, 0020, 0026-0027, 0029-0030, 0038, 0040, 0048, 0050-0051, 0060, 0062, 0097-0101, 0121-0124, 0128, 0130, 0136-0141, 0150, 0163 & 0173); wherein the first quantity of HHO gas mixture is derived from electrolysis of an aqueous electrolyte solution and the first quantity of HHO gas mixture comprises a mixture of hydrogen and oxygen (as discussed by at least ¶ 0014-0081 & 0140-0141).
Although Johnson teaches inclusion of a diesel particulate filter (DPF) together with the internal combustion engine, and routing exhaust gas from the internal combustion to the DPF (as discussed by at least ¶ 0050 & 0139), and although Johnson teaches routing hydrocarbon emissions (which necessarily includes a second quantity of diesel fuel), via the exhaust gas, to the DPF (as discussed by at least ¶ 0006-0007, 0050, 0130 & 0138-0139)
Morley teaches delivering a quantity of HHO gas mixture, which comprises a mixture of hydrogen and oxygen (together definable as “a second quantity of HHO gas mixture”), which comprises a mixture of hydrogen and oxygen, as an alternative to delivering a quantity of mixture including hydrocarbon fuel, in a regeneration burner of a DPF regenerator system to generate heat via combustion in the regeneration burner, and transferring the heat to engine exhaust [for example, as depicted by at least Figs. 1 & 8 and as discussed by at least ¶ 0003-0007, 0025-0031 & 0041, hydrogen and oxygen (e.g., “HHO gas”) are injected, such as via a single injector 36 (36d), so as to form a mixture having a quantity (e.g., “second HHO gas mixture”) in a regeneration unit 26 (26d) (e.g., “DPF regenerator system”) upstream of a diesel particulate filter (DPF) 32 of an engine 12, and the regeneration unit 26 (26d) combusts the quantity of the mixture of hydrogen and oxygen, in presence of exhaust gas via at least apertures 149, in a primary combustion chamber 68 (68d) and/or a second combustion chamber 146 via a first igniter 42 (42d) and/or a second igniter 148 (e.g., “regeneration burner” in combination), to generate heat and transfer the generated heat to the exhaust gas to increase exhaust temperature to enable regeneration of the DPF 32 to ensure proper operation of the DPF 32].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Johnson with the teachings of Morley to include combusting the second quantity of diesel fuel in the presence of a second quantity of HHO gas mixture in a regeneration burner of a DPF regenerator system to generate heat, and transferring the heat to engine exhaust to beneficially 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Johnson and Morley such that the second quantity of HHO gas mixture, like the first quantity of HHO gas mixture, is derived from the electrolysis of the aqueous electrolyte solution in order to provide a particular technique for actually obtaining the HHO gas mixture of the second quantity of the HHO gas mixture to be combusted by the regeneration burner of the DPF regenerator system by only using the electrolysis system that is already present in the internal combustion engine system of Johnson expressly for the purpose of generating HHO gas mixture, including the HHO gas mixture of the first quantity of HHO gas mixture, for distribution and delivery about the internal combustion engine.

With respect to claim 2, Johnson modified supra teaches the method of claim 29, wherein the electrolysis comprises: electrolyzing an aqueous electrolyte solution at a current draw in the range of 5-15 amps (as discussed by at least ¶ 0028, 0032, 0108 & 0127).

With respect to claim 3, Johnson modified supra teaches the method of claim 2, wherein the aqueous electrolyte solution comprises less than 3 wt. % of any salt (as discussed by at least ¶ 0028, 0106, 0108 & 0156).

With respect to claim 4, Johnson modified supra teaches the method of claim 2, wherein the electrolyzing has an electrical resistance of less than 3 ohm (as discussed by at least ¶ 0028 & 0127).

With respect to claim 5, Johnson modified supra teaches the method of claim 2, where the internal combustion engine powers a vehicle (as discussed by at least ¶ 0021 & 0026).

With respect to claim 6, Johnson modified supra teaches the method of claim 5, wherein the electrolyzing is onboard the vehicle (as discussed by at least ¶ 0026).

With respect to claim 7, Johnson modified supra teaches the method of claim 5, wherein the electrolyzing comprises electrolysis in the range of 4-10 ounces of the aqueous electrolyte solution per liter displacement of the internal combustion engine per 10,000 miles traveling distance of the vehicle (as discussed by at least ¶ 0026 & 0121).

With respect to claim 8, Johnson modified supra teaches the method of claim 5, wherein the vehicle is a class 8 truck (as discussed by at least ¶ 0029 & 0096-0097).

With respect to claim 19, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a gasoline engine (as discussed by at least ¶ 0048, 0094-0096, 0136 & 0161).

With respect to claim 20, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a diesel engine (as discussed by at least ¶ 0048, 0094-0096, 0136 & 0161).

With respect to claim 21, Johnson modified supra teaches the method of claim 20, wherein the diesel engine is a heavy duty diesel engine sized to produce in the range of 430-500 hp (as discussed by at least ¶ 0029 & 0097).

With respect to claim 22, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine has a displacement in the range of 11-16 liters (as discussed by at least ¶ 0029 & 0097).

With respect to claim 23, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is sized to produce in the range of 200-250 hp (as discussed by at least ¶ 0029 & 0099).

With respect to claim 24, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine has a displacement in the range of 6-11 liters (as discussed by at least ¶ 0029 & 0098).

With respect to claim 25, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a generator set engine (as discussed by at least ¶ 0030-0031, 0095, 0101 & 0161).

With respect to claim 30, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is on a vehicle and the electrolysis is performed on the vehicle (as discussed by at least ¶ 0021, 0026 & 0029).

With respect to claim 31, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a generator set engine and the diesel particulate filter regenerator system is adapted for use with a generator set engine (as discussed by at least ¶ 0030-0031, 0095, 0101 & 0161, and as discussed in detail above with respect to claim 29).

With respect to claim 32, Johnson modified supra teaches the method of claim 31, wherein the electrolysis is performed onboard (as discussed by at least ¶ 0021, 0026 & 0029).

With respect to claim 33, Johnson modified supra teaches the method of claim 29, wherein a portion of the first quantity of HHO gas is introduced in an air stream within 3 inches of at least one combustion chamber inlet orifice of the internal combustion engine (as discussed by at least ¶ 0015, 0019, 0026, 0034, 0041-0042, 0118 & 0121 in view of at least Fig. 7).

With respect to claim 18, Johnson modified supra teaches the method of claim 33, wherein the portion of the introduced HHO gas is introduced to a first combustion chamber of the internal combustion engine during a portion of an intake stroke of a combustion cylinder, the combustion cylinder comprising the first combustion chamber [for example, as depicted by at least Figs. 4, 6 & 7 and as discussed by at least ¶ 0020, 0022-0023, 0081 & 0094, a quantity of HHO gas is injected, by an HHO injector 702 via an HHO injector lance 710, into intake air flowing in an intake port (or an orifice of an intake valve) to a combustion chamber 720 of a cylinder 716 of an internal combustion engine at a timing that coincides with an intake stroke of the cylinder 716, such that it is understood that at least a fraction of the quantity of the HHO gas is injected during at least part of at least a portion of the intake stroke (e.g., “a portion of the introduced HHO gas is introduced to a first combustion chamber of the internal combustion engine during a portion of an intake stroke of a combustion cylinder, the combustion cylinder comprising the combustion chamber”)], wherein the portion of the intake stroke includes an angle in the range of 0-40° from top-dead-center [for example, as depicted by at least Figs. 4, 6 & 7 and as discussed by at least ¶ 0020, 0022-0023, 0081 & 0094, the quantity of HHO gas is injected into the intake air flowing in the intake port (or the orifice of the intake valve) at the timing that coincides with the intake stroke of the cylinder 716, such that it is understood that at least a fraction of the quantity of the HHO gas is injected during at least part of at least the portion of the intake stroke, including when the portion of the intake stroke is defined as including an angle in the range of 0-40° from the top dead center piston position of the start of the intake stroke (e.g., “the portion of the intake stroke includes an angle in the range of 0-40° from top-dead-center”)].

With respect to claim 34, Johnson modified supra teaches the method of claim 29, wherein the fuel economy of the internal combustion engine is increased by at least 5% relative to the fuel economy while combusting without HHO gas present (as discussed by at least ¶ 0040, 0048, 0062, 0136-0137 & 0163).

With respect to claim 35, Johnson modified supra teaches the method of claim 34, wherein the engine-out emissions is reduced by at least 10% relative to the engine-out emissions while combusting without HHO gas present (as discussed by at least ¶ 0040, 0056, 0067, 0146 & 0168).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747